DETAILED ACTION
Summary
This is the first action on the merits for application 16/761,526 filed May 5, 2020.
This application is a 371 national stage filing for PCT/JP2018/042832, filed November 20, 2018, which also claims priority to Japanese document 2017-222823, filed November 20, 2017.
Claims 1-13 were preliminarily amended and are currently pending.  These claims are considered on the merits herein.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NISHIJIMA et al (US PG PUB 2009/0023867).
Regarding claims 1 and 5-8, NISHIJIMA et al teaches solar cell sealing material (“encapsulating material”, wherein the encapsulating material reads on the claims sealing material as it sandwiches or seals the solar cell elements as discussed in paragraph [0052], just as in paragraph [0051] and figure 1 of the instant application) that is used to seal a solar cell element (paragraph [0052] discusses the enclosure or 
an ethylene-α-olefin copolymer (“ethylene copolymer” taught in paragraphs [0020] and [0025] of NISHIJIMA et al teaches a copolymer of ethylene and α-olefins, rendering an “ethylene-α-olefin copolymer”); 
an organic peroxide (A) having a one-hour half-life temperature in a range of equal to or higher than 100°C and equal to or lower than 130°C (“Peroxy ketal” or “alkyl peroxyester”, as the “peroxy ketal” in instant claim 5, an organic peroxide taught to have a temperature at which the half-life period is one hour of 90-135°C in paragraph [0038], referred to as peroxide (B) in paragraphs [0039]-[0040].  While the temperature ranges overlap substantially rendering an anticipated claim range, the examiner interprets the temperature range to be further anticipated by NISHIJIMA et al based on the use of 1,1-bis(tertiary butyl peroxy)cyclohexane (the same as the 1,1-di(t-butylperoxy)cyclohexane of instant claim 6, since prefix bis- means the same as di-) having a half-life temperature of 112°C in paragraph [0036] of NISHIJIMA et al.); 
and an organic peroxide (B) having a one-hour half-life temperature in a range of higher than 130°C and equal to or lower than 160°C (“Dialkyl peroxide”, as in instant claim 7, an organic peroxide taught to have a temperature at which the half-life period is one hour of 135-150°C in paragraph [0038], referred to as peroxide (A) in paragraphs [0039]-[0040].  While the temperature ranges overlap substantially rendering an anticipated claim range, the examiner interprets the temperature range to be further anticipated by NISHIJIMA et al based on the use of 2,5-dimethyl-2,5-bis(tertiary butyl peroxy) hexane (the same as the 2,5-dimethyl-2,5-di(t-butyl peroxy) hexane of instant claim 8, since prefix bis- means the same as di-) having a half-life temperature of 140°C in paragraph [0036] of NISHIJIMA et al.), 
wherein a ratio (X2/X1) of a content X2 of the organic peroxide (B) (“organic peroxide A” or “A” of NISHIJIMA et al) to a content X1 of the organic peroxide (A) (“organic peroxide B” or “(B)” of NISHIJIMA 2/X1 would be 80/20 to 10/90, indicating the broad range of ratios of .1 to 4, wherein the use of a greater amount of component B (or X1 or the content of claimed A) allows for preferred blister prevention with beneficial crosslinking and dispersion speeds.  Moreover, while the range disclosed in NISHIJIMA et al is broader than that claimed, NISHIJIMA et al further discloses a specific example (example 2) of table 1 which shows a mixture of components A and B.  The ratio of A/B of NISHIJIMA et al is equivalent to that disclosed in the instant claim of X2/X1 (specifically the (content of instant claim B or NISHIJIMA et al A)/(the content of instant claim A or NISHIJIMA et al B)).  Example 2 details a ratio of A/B to be 2/8 or .25, within the claimed range.  While the range covers several compositions, the instant range is anticipated by NISHIJIMA et al because it shows a specific example within the claimed range.)

Regarding claim 3, paragraph [0040] of NISHIJIMA et al teaches the use of .5 to 3 parts of organic peroxides (A) and (B) with respect to the copolymer.  This range is completely within that of the claimed range.  Based on this teaching of NISHIJIMA et al, the claimed range is taught and anticipated.

Regarding claim 4, paragraph [0055] of NISHIJIMA et al teaches a gel fraction of preferably 70-98%, wherein the claimed range of equal to or more than 55% and equal to or less than 100% completely encompasses the claimed range.  The teaching of the gel fraction of NISHIJIMA et al anticipates the claimed range.

Regarding claim 10, paragraph [0045] of NISHIJIMA et al teaches the addition of a silane coupling agent with paragraph [0047] disclosing the content of the silane coupling agent is equal to or more than 0.1 

Regarding claim 11, paragraph [0034] of NISHIJIMA et al teaches the addition of a crosslinking aid, with paragraph [0035] disclosing the content of the crosslinking aid is equal to or more than 0.1 parts by mass and equal to or less than 3.0 parts by mass with respect to 100 parts by mass of the ethylene-a-olefin copolymer (“ethylene copolymer” of NISHIJIMA et al).  The claimed range and the prior art range encompass the same range of content for the crosslinking aid rendering the claimed range anticipated by NISHIJIMA et al.

Regarding claim 12, paragraph [0018] of NISHIJIMA et al teaches the formation of the ethylene copolymer layer as a sheet.

Regarding claim 13, NISHIJIMA et al teaches a front surface-side transparent protective member (“top transparent protective material”, paragraph [0052]); a rear surface-side protective member (“bottom protective material structure”, paragraph [0052]); a solar cell element (“solar cell element”, paragraph [0052]); and a crosslinked sealing layer (“encapsulating material”, paragraph [0052], taught to be crosslinked in paragraph [0011], with further characteristics of the ethylene copolymer of claim 1 within NISHIJIMA et al being described in the rejection of claim 1) and seals the solar cell element between the front surface-side transparent protective member and the rear surface-side protective member (paragraph [0052], wherein encapsulation is interpreted as equivalent to sealing as the materials will be sandwiched inside the encapsulation materials for protection as defined within the citation).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHIJIMA et al, in view of MUROFUSHI et al (WO 2015/199029, wherein US PG PUB 2017/0204249 is cited herein as the English equivalent).  To be clear, MUROFUSHI et al qualifies as prior art under 102(a)(1) and 102(a)(2).

Regarding claim 2, NISHIJIMA et al teaches the ethylene α-olefin copolymer to have a melt flow rate of .1 to 100 g/10 minutes or particularly .5 to 50 g/10 min measured under conditions of 190°C and a load of 2.16 kg (2,160 g), fabricated by molding and extrusion (paragraph [0074]), then lamination to cause encapsulation (paragraph [0058]) but fails to disclose a melt flow ratio equal to or more than 0.1 g/10 minutes and less than 10 g/10 minutes with sufficient specificity.

MUROFUSHI et al teaches an ethylene-α-olefin copolymer solar cell encapsulant in the abstract, just as in NISHIJIMA et al. MUROFUSHI et al teaches fabricating the copolymer encapsulant by molding and extrusion (paragraph [0137]) prior to laminating the cells therein (paragraph [0014]).  MUROFUSHI et al also teaches the ideal range of melt flow rate of for the ethylene- α-olefin copolymer is that of 0.1 g/10 minutes to 10 g/10 minutes in paragraph [0063], measured in the same manner as that of the instant application and NISHIJIMA et al.  Paragraph [0065] teaches the use of a melt flow rate of this range allows for reduced fluidity of the encapsulating material during lamination allowing for ease of manufacturing via minimal mess.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the melt flow rate of 0.1 g/10 minutes to 10 g/10 minutes, as in MUROFUSHI et al, substantially overlapping the range of melt flow rates of NISHIJIMA et al, so as to allow for ease of manufacturing due to a preferred reduction in fluidity during fabrication.  The range of melt flow rates taught in modified NISHIJIMA et al overlaps the claimed range, rendering the use of a melt flow rate of modified NISHIJIMA et al obvious.

Regarding claim 9, NISHIJIMA et al fails to address the ethylene-α-olefin copolymer to satisfy at least one of requirements a1) and a2) below, a1) a density measured on the basis of ASTM D1505 is 0.865 to 0.895 g/cm3, and a2) a shore A hardness measured on the basis of ASTM D2240 is 60 to 95.

MUROFUSHI et al teaches an ethylene-α-olefin copolymer solar cell encapsulant in the abstract, just as in NISHIJIMA et al.  MUROFUSHI et al details the express preferred characteristics of the ethylene-α-olefin copolymer in paragraphs [0067]-[0080].  While the claim requires the copolymer to have the claimed density or shore A hardness (not both), MUROFUSHI et al teaches both therein.  In paragraphs [0071]-[0074], MUROFUSHI et al details the express preferred density of the copolymer to be between 0.865-0.884 g/cm3, an overlapping range to that of the claimed density range, measured on the basis of ASTM D1505.  Paragraphs [0073] and [0074] further details this range to be beneficial to the encapsulant by enabling flexibility, improved transparency, prevention of cracks, suppression of blocking and improved feeding properties during fabrication.  MUROFUSHI et al teaches the shore A hardness of the copolymer to be 60-85, measured on the basis of ASTM D2240, in paragraphs [0075]-[0079], overlapping the claimed range of shore A hardness.  MUROFUSHI et al teaches shore A hardness within this range to suppress deterioration of the thermal resistance of the encapsulant, improved transparency (due to decreased crystallinity) and improved flexibility which decreases cracking.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the density values and/or shore A hardness of MUROFUSHI et al in the ethylene-α-olefin copolymer of NISHIJIMA et al so as to enable enhanced flexibility, improved transparency and prevention of cracking.  The ranges disclosed in the art of MUROFUSHI et al render the claimed ranges of density or shore A hardness obvious based on their overlapping values.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IKENAGA et al (WO 2013024599, supplied by the applicant, US Patent 9,595,630 being an English equivalent) details the addition of a peroxyketal peroxide in an ethylene-α-olefin copolymer and specific characteristics of the copolymer, showing the state of the art.
YODA (US PG PUB 2017/0183431) is directed to the use of peroxides as crosslinking aids, wherein a mixture of peroxides can be used, showing the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        3/11/2022